Citation Nr: 0910699	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-29 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Red Cross



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from February 1978 to February 1981, and from April 1981 to 
March 1985.  The Veteran appears to also have had a short 
period of active duty service with the United States Marine 
Corps in December 1976, but he was not retained due to 
"unsuitability."

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO ) of the 
United States Department of Veterans Affairs (VA), which 
denied entitlement to service connection for PTSD and 
arthritis of the cervical spine.

The Board notes that the Veteran also sought to reopen 
previously denied claims of service connection for depression 
and for a low back disability in his August 2004 filing.  
These represent claims for disabilities separate and apart 
from those already considered by the RO.  Depression, though 
a mental disorder, includes elements and criteria different 
than those for service connection of PTSD.  A lumbar spine 
disability, of course, affects an entirely different area of 
the spine than is involved in the current claim involving the 
neck.  As the reopened claims have not yet been adjudicated 
by the RO, they are referred for appropriate action.


FINDINGS OF FACT

1.  There is no current, valid diagnosis of PTSD.

2.  Arthritis of the cervical spine was not shown during 
active duty service or during the first post-service year; 
the preponderance of the evidence of record is against a 
finding that any currently diagnosed cervical spine 
disability is related to active duty service.



CONCLUSIONS OF LAW

1.  The criteria for service connection of PTSD are not met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

2.  The criteria for service connection of arthritis of the 
cervical spine are not met.  38 U.S.C.A. §§ 1101, 1112, 
,1113, 1131, 1133, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Legally sufficient notice was provided in this case, prior to 
initial adjudication of the claims, in July 2004 and October 
2004 correspondence.  The July letter addressed the cervical 
spine claim, while PTSD was dealt with in the October letter.  
Both letters informed the Veteran of the elements of a claim 
for service connection, described the evidence and 
information needed to support the claims, and set forth the 
respective responsibilities of VA and the Veteran in 
obtaining such.  The letters did not discuss VA policies and 
practices with respect to assignment of effective dates and 
disability evaluations, but in light of the denials of 
service connection below, such omission is harmless.  No 
effective date or evaluation shall be assigned.  In sum, the 
notice provided to the Veteran has afforded him a full and 
fair opportunity to meaningfully participate in the 
adjudication of his claims.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained all available service treatment records and 
service personnel records.  VA outpatient and inpatient 
treatment records from 1999 to 2007 are associated with the 
file.  The Veteran has submitted a copy of private 
radiographic evidence and records from L-H medical center; he 
has not identified any outstanding, relevant private medical 
records.  The Veteran has been afforded several VA 
psychiatric examinations; no examination has been performed 
with respect to the cervical spine in light of the complete 
absence of credible evidence tending to show a possible nexus 
to service.  The appellant has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Arthritis is a listed chronic disease; the 
applicable presumptive period is one year.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

PTSD

The Veteran has alleged that when approximately 11 years old, 
clearly prior to service, his family was involved in a car 
accident.  The car went off a bridge, and all but the Veteran 
drowned.  This occurrence has not been verified, and the 
Veteran has given varying accounts of the accident, as is 
discussed further below.  He also states that while in 
service, he was in a bicycle accident which has either served 
as an independent stressor causing PTSD, or as a trigger 
event to aggravate PTSD due to his family car accident.  
Service treatment records show that in 1983, the Veteran was 
riding his bike along a road when a car passed too closely 
and he rode off the road into a ditch.  No injury or 
complaint related to this accident, other than a broken right 
radius, is reported.  He argues that PTSD was either caused 
by or aggravated by the in-service bicycle accident.  A 
review of the medical evidence of record, however, 
establishes that there is no current, valid diagnosis of 
PTSD, and hence the question of etiology is moot.

A review of service treatment records reveals no in-service 
treatment for PTSD or other psychiatric problems, and no 
doctor makes any finding of mental health problems.  The 
Veteran did claim service connection for "nervous problems" 
immediately after service, but a VA examination at that time 
showed no current psychiatric complaints or diagnoses.

The large majority of doctors report that a diagnosis of PTSD 
is not warranted.  VA doctors have repeatedly considered the 
diagnosis, but generally list no more than "rule out PTSD" 
as a diagnosis, or list it as a diagnosis based on the 
Veteran's reports of a past diagnosis.

In April 1998, the earliest mention of PTSD in private or VA 
treatment records, a VA psychologist expressly stated that a 
diagnosis of PTSD was not warranted.  Although the doctor 
noted the reports of a pre-service accident in which "his 
parents and twin sibling" were killed, he also observed that 
the Veteran reported no recurrent memories or reminders of 
this event.  He did indicate a possible head injury, based on 
the Veteran's description of his in-service bike accident.  
The doctor discounted the bike accident as a significant 
stressor event in and of itself.

In January 1999, during a VA hospitalization, a VA doctor 
first listed "rule out PTSD" as a diagnosis.  The 
hospitalization was triggered by an angry outburst at work; 
he had been fired after threatening to kill a supervisor.  
The incident stemmed from a disciplinary action; the Veteran 
stated that his leave application had been filed but lost 
when he "went to see his sick mother."  The doctor noted 
the reports of pre-service car accident in which the Veteran 
stated his father and six siblings were killed.  The Veteran 
complained of flashback to this incident.  In June 1999, when 
PTSD was listed as a diagnosis "by history" based on the 
Veteran's report, he again cited intrusive thoughts of the 
car accident.  At several points in August 2001, "rule out 
PTSD" was again listed as a diagnosis.  

In February 2000, Mr. WTW, a licensed clinical social worker, 
stated that the Veteran displayed "some symptoms of PTSD" 
and hence would include it as a listed diagnosis.  The social 
worker cited as a stressor the reported deaths of the 
Veteran's parents and four brothers in a car accident.

In October 2001 and November 2002, VA providers did not list 
PTSD as an actual or potential diagnosis, and instead 
indicated the correct diagnosis was a major depressive 
disorder.

In May 2003, VA psychologist did diagnose PTSD as a secondary 
condition; paranoid schizophrenia was the primary diagnosis.  
The doctor related PTSD specifically to the reported deaths 
of the Veteran's family members in a pre-service car 
accident.  He did observe, however, that the Veteran's 
accounts of that incident had been inconsistent.  For 
example, he had initially reported the death of both parents 
and five brothers, but later stated that only his parents 
were killed.  The Veteran also described a 1981 motorcycle 
accident; the doctor noted a 1983 bicycle accident was 
previously reported.  Notably, the doctor did administer 
objective tests, and commented that results indicated the 
Veteran was "experiencing severe psychopathology, 
exaggerating symptoms, or is extremely disorganized."  While 
the doctor stated that it was "likely" the testing was "an 
accurate indication," he also warned that the "results 
should be interpreted cautiously."  From 2003 forward, 
treating VA doctors and nurses listed PTSD as a diagnosis.

In April 2006, however, the Veteran was provided two VA 
psychiatric examinations.  At the first, the Veteran reported 
that his parents and twin brother were killed in a pre-
service car accident.  He also reported that he had been run 
off the road on his motorcycle in 1983, while in service, and 
that he had been knocked unconscious for 20 minutes or so, 
and had a compound fracture of the right arm.  The first VA 
examiner indicated that he wished to defer any diagnosis 
because of conflicts between the record and the Veteran's 
reports, as well as the overlap of symptoms among various 
conditions.  Despite this, however, he did list as the sole 
psychiatric diagnosis a depressive disorder NOS.

At the second VA examination, which was specifically tailored 
to an initial evaluation for PTSD, a different examiner also 
noted a pre-service car accident.  At the examination, the 
Veteran reported his parents and a brother had been killed, 
though the doctor noted on review of the claims file that the 
Veteran had previously reported only his parents had been 
killed, his parents and multiple brothers had been killed, or 
that his parents and a twin brother had been killed.  The 
Veteran also reported that he had broken his arm in a bicycle 
accident during service.  He stated that he was riding off-
road, down a large hill, when he struck a tree and was 
knocked unconscious for about 20 minutes.  He stated he 
cracked the helmet he was wearing.  The examiner administered 
various objective tests to the Veteran, and stated that the 
results indicated "gross symptom over reporting" but did 
not show the Veteran was confused or misunderstood the 
questions.  The Veteran heavily endorsed very unusual and 
rare symptoms.  A second test, designed to assess the 
potential for malingering, revealed scores exceeding "the 
typical cut off suggesting...malingering and/or exaggeration of 
psychopathology."  The Veteran endorsed "very extreme and 
uncommon" symptoms, in combinations which were both unlikely 
and inconsistent.  The VA examiner diagnosed a depressive 
disorder NOS with psychotic features, and declined to 
diagnose PTSD.  He stated that despite evidence of childhood 
and military traumas which might meet the DSM-IV criteria for 
a stressor, the Veteran's reported symptoms were so extreme 
and unusual that the doctor had doubts regarding the validity 
and reliability of his statements.  The examiner noted prior 
evaluators had similarly commented.

The Board finds that there is no valid diagnosis of PTSD.  In 
the absence of a current diagnosis, service connection cannot 
be granted.  38 C.F.R. § 3.304(f).  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Cohen v. Brown, 
10 Vet. App. 128 (1997).  In review, only one provider has 
unequivocally diagnosed PTSD, and this individual, Mr. WTW, 
is not a doctor.  The Board notes as well that Mr. WTW's 
opinion includes little rationale or reasoning, aside from a 
notation that there are "some symptoms."  The only other 
diagnosis of PTSD, one not merely by history or carried 
forward administratively, was in May 2003 by a VA doctor, and 
he stated clear reservations regarding the validity of his 
finding.  The Board heavily weighs the second April 2006 VA 
examination, which reveals extensive consideration of the 
full claims file, detailed discussion of the conflicts in the 
record, and repeated objective testing regarding the 
Veteran's credibility.  The Board agrees that the Veteran is 
an unreliable historian, prone to exaggeration and 
inconsistency, and finds that while there certainly appears 
to be some psychiatric disability present, it is not PTSD.

Moreover, the Board would note that even if a diagnosis of 
PTSD were established, there is no medical evidence linking 
such to service.  Assuming that there was indeed a childhood 
accident and that some member or members of the Veteran's 
family were killed, it is that pre-service stressor which all 
evaluators have identified as the underlying cause of PTSD.  
The current diagnosis would not be connected to service.  
Further, all reviewers who have considered the accurate 
account of the in-service bicycle accident have described it 
as minor and inconsequential in the development or 
aggravation of a mental disorder.  Those doctors who do 
indicate it played some role have incorrectly accepted a 
version of events presented by the Veteran which grossly 
exaggerates the seriousness of the accident and resulting 
injuries.  The Veteran broke his arm in a fall into a ditch 
along a roadway.  Contemporaneous records establish no head 
injury, no loss of consciousness, and no collision with a 
tree on a downhill ride.  Any medical opinion based on 
incorrect facts is not probative, and cannot support a grant 
of benefits.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

The Board stresses that this decision is limited to the 
question of service connection for PTSD; the question of 
service connection for a depressive disorder or other 
acquired psychiatric disability is not before the Board.

Arthritis of the Cervical Spine

The Veteran has not clearly indicated the basis of his claim 
of service connection for a neck disability.  He has not 
alleged any specific injury.

A review of service treatment and personnel records reveals 
no complaints of or treatment for any cervical spine or neck 
problems.  While enlisted in the Marine Corps in November 
1976, the Veteran was treated for low back pain, but there is 
no indication of neck involvement.  Treatment records from 
the period of service with the United States Army also reveal 
no complaint of or treatment for neck problems.  As is noted 
above, the Veteran was involved in a February 1983 bicycle 
accident.  He went into a ditch to avoid a car, and fractured 
his right arm.  Accounts of the injury show no neck or head 
trauma.  At a January 1985 separation examination, to include 
the findings of the medical evaluation board, no neck or 
cervical spine problems or complaints were noted.

Post service treatment records show no complaints of or 
treatment for neck or cervical spine problems until May 2004, 
when the Veteran reported occasional neck pain to VA doctors.  
X-rays were ordered; the film showed osteoarthritis changes 
of the cervical spine.  A November 2004 MRI shows some disc 
protrusions in the cervical spine as well as "mild 
degenerative endplate spurring."  Earlier VA treatment 
records, from October 2003 and January 2004, specifically 
tested neck movement, and noted no abnormalities.

In light of the absence of any in-service disease or injury 
of the cervical spine, or even any allegation thereof, direct 
service connection is not warranted.  There is additionally 
no competent evidence of any relationship between service and 
current disability.  No doctor or other medical professional 
has related the current arthritis diagnosis to service.  
While the Veteran has expressed his opinion regarding a nexus 
in filing the claim, he is a layperson, and lacks the 
specialized knowledge or training needed to render a 
competent opinion on questions such as diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  
Finally, as there is no evidence of diagnosis, treatment, or 
complaint regarding any cervical problems from 1985 to 2004, 
there is no showing of continuity or chronicity of symptoms 
which might support a finding of direct service connection.   
This lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

The Board has also considered the application of presumptive 
service connection in this case, as arthritis is a listed 
chronic disease under 38 C.F.R. § 3.309(a).  The evidence of 
record reveals, however, that there is no diagnosis or 
complaint of arthritis of the cervical spine until almost 20 
years after service.  As this is well outside the applicable 
one year presumptive period, presumptive service connection 
must be denied.

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for PTSD is denied.

Service connection for arthritis of the cervical spine is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


